DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2022 has been entered.
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
2.	The prior Office rejections of claim 1, and thus dependent claims 2-4, 6-10, and 21, claim 6, and claim 8, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in view of the amendments made.
	The prior Office rejection of claim 1, and thus dependent claims 2-4, 6-10, and 21, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the amendments made.   


3.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 has been amended to recite, “the active material layer consisting of a plurality of irregularly shaped pieces comprising silicon and pyrolyzed polymer”  The transitional  phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("consisting of" defined as "closing the claim to the inclusion of materials other than those recited except for impurities ordinarily associated therewith"). 
	Claim 2 is thus indefinite because it recites that the active material layer further comprises carbon, wherein the inclusion of other constituents is excluded by the “consisting of” phrase in claim 1 with respect to the active material layer.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	The rejection of claims 1-2, 4-7, 9-10, and 21 under 35 U.S.C. 103 as being unpatentable over Su et al., “Silicon, flake graphite and phenolic resin-pyrolyzed carbon based Si/C composites as anode material for lithium-ion batteries,” Advanced Power Technology 24 (2013) 921-925 (copy previously provided) in view of either of the following individual references:
A) Lee et al. (US 2017/0117528), OR B) Kuriki et al. (US 2011/0294005)
	are each withdrawn in view of the amendments made.  All rejections pending from this are also withdrawn.

Allowable Subject Matter
5.	Claims 1, 3-4, 6-10, 21, and 23 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to provide teaching, suggestion, and/or motivation to arrive at the limitations presented within independent claim 1.  
	The closest prior art of record as previously cited is to Su (citation above), wherein Su 
teaches that the plurality of irregularly shaped pieces are placed on the current collector (section 2.3) in a mixture of 80 wt% active material, 10 wt% super P as a conducting agent, and 10 wt% PVDF spread uniformly on a copper foil (section 2.3), wherein said active material layer does not consist of the irregularly shaped pieces.  To remove the conducting agent and/or PVDF (binder) of Su would destroy the functionality of the anode active material layer of Su, wherein if a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984); MPEP 2143.01, Section V.
	In an update of the prior art search, no further prior art was found to meet independent claim 1 as presented.  Accordingly, claim 1 and its dependent claims (less claim 2 given the issue under 35 U.S.C. 112(b)/second paragraph identified above) are allowable.

Restriction/ Withdrawn Claims
6.	The Examiner issued a restriction requirement on 8/26/2020 with the following groups:

    PNG
    media_image1.png
    235
    571
    media_image1.png
    Greyscale

Applicant elected Invention I, with traverse.  The non-elected method claims (Invention II) could be rejoined (see Restriction Requirement mailed 8/26/2020, section 7) if Applicant amends the claims to be commensurate in scope with the allowable product claim (claim 1).  All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. To be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112.  Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder.  Claim 12 should be carefully reviewed to confirm it is commensurate in scope with the allowable product claim. Note there is no rejoinder practice for non-elected, distinct product claims (Invention III, claim 20).  
If the method/process claims (Invention II) are not amended in accordance with the above provisions or cancelled by Applicant, and/or the distinct product claim (Invention III) is not cancelled by Applicant, a subsequent Office Action will be required to be issued to have Applicant cancel the claims given the election with traverse.

Response to Arguments
7.	Applicant’s arguments in view of the amendments made with respect to the prior combination of prior art references meeting the newly added features to the claims have been fully considered and are persuasive.  Therefore, the prior Office Action prior art rejections have been withdrawn.  

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729